United States Court of Appeals
                                                                         Fifth Circuit
                                                                        F I L E D
                       UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                      December 12, 2005

                           _______________________                   Charles R. Fulbruge III
                                                                             Clerk
                                 No. 05-30549
                               Summary Calendar
                           _______________________

                              IRLIN C. THOMAS,

                                                        Plaintiff-Appellant,

                                     versus

                           JO ANNE B. BARNHART,
            Commissioner of the Social Security Administration

                                                         Defendant-Appellee.

_________________________________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana
                         No. 1:03-CV-1158
________________________________________________________________

Before JONES, WIENER, and DEMOSS, Circuit Judges.

PER CURIAM:*

               Appellant Irlin C. Thomas appeals the district court’s

decision dismissing her case as moot.             We dismiss this appeal as

frivolous.       See 5th Circuit Local Rule 42.2.

               In November 1992, Ms. Thomas was awarded supplemental

security income (“SSI”) under Title XVI of the Social Security Act.

On August 1, 2001, the Social Security Administration determined

that       Thomas’s   disability   had   ceased   and   that   she     no   longer

qualified for SSI. Thomas appealed the finding, and Administrative


       *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Law Judge (“ALJ”) Curlee upheld the finding of disability cessation

on November 20, 2002.    Thomas subsequently sought judicial review

of ALJ Curlee’s decision in the district court under 42 U.S.C. §

405(g).

           During the pendency of her district court case, Thomas

reapplied for SSI.      In a decision dated October 29, 2004, ALJ

Markart reopened and revised ALJ Curlee’s November 2002 decision

and found that Thomas had been disabled since August 1, 2001.    As

a result of the finding, ALJ Markart fully restored Thomas’s SSI as

of the date payments had ceased, August 1, 2001.    In light of the

full restoration of SSI, the Commissioner moved to dismiss Thomas’s

district court case pursuant to FED. R. CIV. P. 12(b)(1) on the

basis that there was no longer an issue to be resolved by the

district court.   The district court subsequently entered judgment

dismissing with prejudice Thomas’s case as moot.

           Thomas appeals the district court’s judgment, arguing

that:     1) the district court should not have relied upon ALJ

Markart’s decision because it was not part of the record, 2) the

district court did not explain the basis for its finding of

mootness, and 3) ALJ Markart improperly reopened ALJ Curlee’s

November 2002 decision.

           We review the district court’s 12(b)(1) decision de novo.

LeClerc v. Webb, 41 F.3d 405, 413 (5th Cir. 2005).       First, the

district court properly relied upon ALJ Markart’s decision in

deciding the 12(b)(1) motion.    See Ramming v. United States, 281

                                  2
F.3d 158, 161 (5th Cir. 2001).   Second, in response to the 12(b)(1)

motion, Thomas failed to carry her burden and make a showing that

subject-matter jurisdiction continued to exist after her SSI had

been fully restored by ALJ Marart’s decision.     See id.    Finally,

under 20 C.F.R. § 416.1488(b), ALJ Markart was authorized to reopen

ALJ Curlee’s decision.     There is no possible doubt that the

district court correctly dismissed Thomas’s case as moot.        This

appeal is frivolous.

                                                            DISMISSED.




                                  3